DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/2021 has been entered.
Response to Amendment
The amendments filed on 1/28/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-8, 9-11, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being rejected 35 U.S.C. 103 as being unpatentable over Lee (KR 1020140101894, Machine translation) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) 
	Regarding Claim 1, 4, 6-8, and 15-20, Lee et al. teaches the following compound for a solar cell [page 21 of 29, of translated document] below:
In the claims, L1 is Formula A, L2 is thiophene, and n1 is 1, EW is the vinyldicyano group

    PNG
    media_image1.png
    261
    458
    media_image1.png
    Greyscale



	Lee et al. teaches a compound which improves the light efficiency and the lifetime property of the device and provides excellent thermal stability for the compound [page 10 of 29 and 11 of 29] in solar cells [page 10 of 29].

Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], the Dhk4 portion showed more red-shifted and broadened absorption spectra owing to the enhanced co-planarity between its donor and π-bridge moiety, allowing for higher solar cell efficiency [Abstract]

    PNG
    media_image2.png
    240
    1182
    media_image2.png
    Greyscale



Since Lee et al. and Estrella et al. both teach a compound, which have donor end groups and electron acceptor end groups, and with thiophene based compounds separating the two end groups, and Lee et al. teaches a compound for solar cells which improves the light efficiency and the lifetime property of the device and with improved thermal stability [page 10 of 29 and 11 of 29] for solar cells [page 10 of 29], where the donor group is varied, and Estrella et al. teaches a compound for solar cells which varies the donor moiety [page 5918], and Dhk4 shows improved open circuit voltage [page 5921, top left of page] and electron transfer efficiency [page 5923, top left of page], allowing for higher solar cell efficiency [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole donor species of Lee et al. with the Acridine Dhk4 of Estrella et al. in order to provide a compound for a solar cell which has improved open circuit voltage [page 5921, top 
In addition, the combination would have been merely the selection of known donor moieties for photovoltaic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 9, within the combination above, Lee et al. teaches an organic photoelectric device comprising: a first electrode; a second electrode facing the first electrode; and
an organic material layer comprising one or more layers between the first electrode and the second electrode,
wherein the one or more layers of the organic material layer comprise the heterocyclic compound of Claim 1 [page 18 of 29, middle of page]
Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the organic material layer comprises a photoactive layer,
the photoactive layer comprises an electron donor material and an electron acceptor material, and the electron donor material comprises the heterocyclic compound [page 18 of 29, middle of page]
Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the electron donor and the electron acceptor constitute a bulk heterojunction (BHJ) [page 21 of 28, top of page]
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020140101894, Machine translation) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) as applied above in addressing claim 9, in further view of Kimura (JP 2011/026376, Machine translation)
Regarding Claim 5, within the combination above, modified Lee et al. is silent on the limitations of claim 5.
Kimura et al. teaches the following heterocyclic compound [0039] which comprises an electron acceptor in claim 5 below:

    PNG
    media_image3.png
    107
    336
    media_image3.png
    Greyscale



Since Kimura et al. is concerned about providing excellent photoelectric conversion efficiency [0006-0007] and Lee et al. teaches a compound for solar cells which improves the efficiency, the lifetime property, and thermal stability [page 10 of 29 and 11 of 29] for solar cells providing improved light efficiency [top of page 11 of 29], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the EW portion of modified Lee et al. with the EW portion of Kimura et al. in order to provide a compound with higher power conversion efficiency [0006-0007].
In addition, the combination would have been merely the selection of a known electron acceptors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020140101894, Machine translation) in view of Estrella (J. Phys. Chem. A 2016, 120, 5917−5927) as applied above in addressing claim 9, in further view of Mitsui (US Pub No. 2006/0191567)
	Regarding Claim 10, within the combination above, modified Lee et al. is silent on wherein the organic material layer comprises a photoactive layer, the photoactive layer has a bilayer thin film 
	Mitsui et al. teaches an image sensor used with a photoelectric conversion device [0044] comprising an organic layer which comprises an n-type layer and a p-type layer in a bulk heterojunction solar cell [0063] where they comprises an acridine compound [0060] and an electron donor and electron acceptor [0058-0059].
	Since modified Lee et al. teaches a photoelectric conversion device with a acridine type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Lee et al. in the device of Mitsui et al. as it is merely the selection of a known photoelectric material which utilizes acridine type compounds in the art and one or ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Lee et al. teaches an organic image sensor comprising the organic photoelectric device of claim 9 [See rejection above].
Regarding Claim 14, within the combination above, modified Lee et al. teaches an electronic device comprising the organic image sensor of claim 13 [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726